Citation Nr: 0635557	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service-connected right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

In February 2006, the Board remanded the case for additional 
evidentiary development of the claim here at issue.


FINDINGS OF FACT

1.  The record reflects that an examination was scheduled in 
March 2006, and the veteran failed to appear for the 
examination.

2.  In an April 2006 supplemental statement of the case 
(SSOC), the Appeals Management Center (AMC) informed the 
veteran that he had failed to appear for a VA examination in 
March 2006 and provided him with 60 days to respond.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examination in March 2006. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder, as secondary to the service-connected right 
knee disabilities, is denied due to failure to report, 
without good cause, for a VA compensation examination.  38 
C.F.R. § 3.655(b) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a) (West 2002), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February and 
September 2003 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Thereafter, the claim was readjudicated in the June 2004 
SSOC.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is harmless because the claim is 
denied as a matter of law and any questions as to these 
points are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the February and September 2003 notices provided 
to the appellant, taken together, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2006) regarding VA's duty to notify.  The veteran 
was thereafter afforded every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was thereafter 
readjudicated in June 2004.  Hence, the actions taken by VA 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claim

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.; see also 38 C.F.R. 
§ 3.160(b) (2006) (defining "original claim" as an initial 
formal application on a form prescribed by the Secretary).  

In this case, the veteran's claim for service connection for 
a left knee disorder, as secondary to the service-connected 
right knee disabiities, is an "other original claim."  See 
id.

In February 2006, the Board remanded this claim for 
additional development and adjudicative action, to include 
having the veteran undergo a VA examination to determine 
whether his left knee disability is related to his service-
connected right knee disabilities.

The record reflects that the Columbia, South Carolina, VA 
Medical Center scheduled the veteran for an examination in 
March 2006.  A notation in the record indicates that the 
veteran failed to appear for his March 2006 VA examination.

In the April 2006 SSOC, the veteran was informed that he had 
failed to appear for the March 2006 examination.  He was 
provided with 60 days to submit comment on that finding.  The 
record does not reflect that the April 2006 notice of his 
failure to appear was returned as undeliverable, and thus the 
veteran is presumed to have received it.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
veteran's claim for service connection for a left knee 
disorder, as secondary to the service-connected right knee 
disabilities, must be denied.  After the veteran failed to 
report for the March 2006 examination, he was informed in the 
April 2006 SSOC of his failure to report for his scheduled 
examination.  He was provided with 60 days to submit comment 
on that finding, and he did not submit any evidence or 
argument as to his reason for not reporting for the 
examination; nor did he ask that the examination be 
rescheduled.  Thus, the Board finds that the veteran has not 
submitted any evidence of "good cause" for his failure to 
report for the March 2006 examination.  See 38 C.F.R. 
§ 3.655(b).  

As stated above, when a veteran is seeking benefits for "any 
other original claim" and fails to appear for the 
examination, without good cause, the claim will be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  See id.  VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  For the reasons stated above, the Board finds that 
further action without response or assistance from the 
veteran constitutes a waste of limited government resources.  
See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Accordingly, the claim for service connection for a left knee 
disorder, as secondary to the service-connected right knee 
disabilities, is denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

The claim of entitlement to service connection for a left 
knee disorder, as secondary to the service-connected right 
knee disabilities, is denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


